DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021 has been entered.

Claim Objections
Claims 21-38 are objected to because of the following informalities: 
Claim 21 recites, “each of the plurality of memory blocks” when it would more appropriately recite, “each memory block of the plurality of memory blocks”. 
Claim 22 recites, “wherein the memory block in the open state is a block”, which confuses the antecedent basis of “block” or “blocks” throughout the claims and is superfluous as the claim limitation is named “the memory block in the open state”. The Examiner suggests amending the limitation to recite, “wherein the memory block in the open state is where the data is being stored while the memory device performs a program operation for storing the data”. 
Claim 23 recites, “wherein the free blocks are memory blocks... among memory blocks...”, which confuses the antecedent basis of “memory block” or “memory blocks” throughout the claims and is superfluous as the claim limitation is named “free blocks” and is previously claimed as being part of “the plurality of memory blocks”. 
Claim 29 recites, “wherein the plurality of memory blocks is grouped”, when it would more appropriately recite, “wherein each memory block of the plurality of memory blocks is grouped”.  
Claim 32 recites, “determines one of free blocks included in the first memory block group” when it would more appropriately recite, “determines one of the free blocks included in the first memory block group”.
Claims 22-34 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Claim 35 recites, “a memory block in an open state” and then later recites, “the open state memory block”, when it would more appropriately recite, “the memory block in the open state 
Claim 36 recites, “wherein the free blocks are memory blocks... among memory blocks...”, which confuses the antecedent basis of “memory block” or “memory blocks” throughout the claims and is superfluous as the claim limitation is named “free blocks” and are previously claimed as being part of “the plurality of memory blocks”. For this reason, the Examiner suggests amending the limitation to recite, “wherein the free blocks are not set to the open state and do not contain programmed data”. 
Claims 36-38 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.

CLAIM INTERPRETATION
Examiner note: 
In order to interpret claim 34 as further limiting claim 21, the Examiner is interpreting claim 21 to include the case where the plurality of memory blocks includes 0 memory blocks in the open state in addition to the case where the plurality of memory blocks includes 1 or more memory blocks in the open state as claim 34 recites, “wherein the plurality of memory blocks includes at least one open state memory block” and claim 34 depends from claim 21. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“voltage abnormality detector configured to generate information... ” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In regards to “voltage abnormality detector configured to generate information... ” in claim 1, the Examiner searched the specification, but the corresponding structures for performing the claimed function could not be found. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21: 
Claim 21 recites, “voltage abnormality detector configured to generate information...”, which has been interpreted under the 35 U.S.C. §112(f) interpretation scheme. However, since no corresponding structure was found in the specification, the bounds of the structure covered by “voltage abnormality detector” cannot be determined and the claim is indefinite. 
Regarding claim 23: 
Claim 23 recites, “the memory blocks in the open state”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 26:
Claim 26 recites, that the target memory block is determined when “the memory block in the open state does not exist among the plurality of memory blocks”. However, according to claim 21, the target memory block is determined based on factors determined during a period marked by the memory block in the open state being set to the closed state. For this reason the memory block in the open state must already be closed by the time the target memory block is determined. Accordingly, either the statement “when the memory block in the open state does not exist among the plurality of memory blocks” is only a truism, or it was meant to indicate that there are no memory blocks among the plurality of memory blocks in the open state. Since the specification only discloses the latter case, the Examiner supposes the second interpretation of 
Regarding claim 28: 
Claim 28 recites, “the processor calculates the number of times the voltage is out of the preset voltage range based on a number of pages in which the dummy data is stored” where the dummy data is stored in “a selected page included in the memory block in the open state” based on “the voltage” being “out of the preset voltage range while the data is being stored in the memory block in the open state” according to claim 27. Therefore, a number of pages in which the dummy data is stored would indicate when voltage abnormalities occurred before closing the block. However, claim 21 requires that the number of times the voltage is out of the preset voltage range is during a preset period in a past from a time when the memory block in the open state is set to the closed state (i.e. after the open block has been closed). For this reason it is unclear if the number of voltage abnormalities is supposed to be those that occurred while the memory block in the open state was open or since the memory block in the open state was closed. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 29:
Claim 29 recites, “wherein the processor determines the target memory block when the memory block in the open state included in the first memory block group is set to the closed state”, indicating that concurrently with the memory block in the open state closing (i.e. “when... is set”) the target memory block is determined. However, claim 21 requires that the number of times the voltage is out of the preset voltage range is during a preset period in a past from a time when the memory block in the open state is set to the closed state. In this case, the limitations from claim 29 do not allow for the time period to include any time during a past period (i.e. a past from a time when the memory block in the open state is set to the closed state” from claim 21). For this reason, the scope of the claim cannot be determined and the claim is after the memory block in the open state included in the first memory block group is set to the closed state”.
Claim 29 also recites, “the memory block in the open state included in the first memory block group”. There is insufficient antecedent basis for this limitation in the claim as it is unclear whether the memory block in the open state is in the first memory block group or not (and therefore if there is another memory block in the open state). Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 30: 
Claim 30 recites, “the memory blocks included in the first memory block group” and “the memory blocks included in the second memory block group”. There is insufficient antecedent basis for these limitations in the claim. Claim 29 only recites that the plurality of memory block groups each include “at least one memory block” and not a plurality of memory blocks. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.
Regarding claim 31: 
Claim 31 recites, “the memory block in the open state included in the second memory block group”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 31 also recites, “the free blocks included in the first memory block group”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 31 also recites, “determines one of the free blocks included in the first memory block group when...” which appears to be a meaningless limitation as the limitation does not specify what one of the free blocks included in the first memory block group is determined as. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 32: 
Claim 32 recites, “the free blocks included in the first memory block group”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claims 22-34:
Claims 22-33 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 
Regarding claim 36: 
Claim 36 recites, “the memory blocks in the open state”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21: 
Claim 21 recites, “voltage abnormality detector configured to generate information...” for which corresponding structure in the specification could not be found. Accordingly, the claim language lacks sufficient written description support in the specification [see MPEP 2163.03]. 
Claim 21 also recites, “wherein the processor determines a target memory block to store subsequent data according to a number of times the voltage is out of the preset voltage range...” which was not disclosed in the specification in a such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention. Of note: the specification does not use the phrases “target memory block” or “subsequent data”. Instead the specification discloses “whether to designate a new block open” such that based on the number of voltage abnormalities (i.e. when a voltage is out of the preset range), one or more memory blocks, or no memory blocks may be designated as open blocks [0032] [0057-0058] [0061] [0063] [0065] [0070] [0076-0077]. Therefore, the specification discloses, “determines whether to designate a new open block according to a number of times the voltage is out of the preset voltage range...” (or whether to designate a free block as an open block) and not “determine a target memory block to store subsequent data” as claimed because the specification does not require choosing among blocks based on the number of voltage abnormalities, but instead, whether or not to choose a block at all. Accordingly, the limitation is regarded as new matter.
Regarding claim 24: 
Claim 24 recites, “determines one of the memory blocks in the open state as the target memory block”, which was not disclosed in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention. Of note: the specification does not use the phrase “target memory block”. 
Regarding claims 25-26: 
Claims 25-26 recite, “determines one of the free blocks as the target memory block”. However, nowhere in the specification is it disclosed that a free block may be a target memory block for subsequent data. Of note: the specification does not use the phrase “target memory block”.  Additionally, nowhere in the specification is it disclose that a free block may even be designated for a programming operation of any data. For this reason, the limitation is regarded as new matter. 
Regarding claim 31: 
Claim 31 recites, “determines the memory block in the open state... as the target memory block”. The limitation is regarded as new matter for reasons analogous to the reasons for the limitations regarded as new matter in claim 24. 
Regarding claim 32: 
Claim 32 recites, “determines the target memory block... based on a ratio of a number of the free blocks included in the first memory block group to a number of all memory blocks included in the first memory block group”. However, the specification only discloses determining, whether to designate a new open block” according to a ratio of the number of free blocks included in a memory block group to the number of all the memory blocks included in the memory block group and not to “determine a target memory block to store subsequent data” based on the ratio as claimed because the specification does not require choosing among blocks based on the ratio, but instead, whether or not to choose a block at all [0070-0072] [0077-0078]. Accordingly, the limitation is regarded as new matter.
Regarding claim 33: 
Claim 33 recites, “determines a memory block in the open state included in the second memory block group as the target memory block when the ratio is equal to or less than the second threshold value”. However, the specification never discloses determining a target memory block in the second memory block group based on a ratio in the first memory block group. First, “target memory block” is never mentioned in the specification. Second, the ratio of a memory block group is only ever used to determine whether or not to open a block within the same memory block group [0070-0072] [0077-0078]. Accordingly, whether or not the ratio of a memory block group is above or below a threshold is never used in a determination for another block (i.e. determining it as a target block, open block, or otherwise) in another memory block group and the limitation is regarded as new matter. 
Regarding claims 22-34:
Claims 21-33 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend.  
Regarding claim 35: 
Claim 35 recites subject matter analogous to claim 21 and is rejected under a similar analysis. 
Regarding claim 37: 
Claim 37 recite subject matter analogous to the limitations found in claims 24 and 25 and is rejected under a similar analysis. 
Regarding claims 36-38:
Claims 36-38 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend

Allowable Subject Matter
Although the subject matter of claims 21-38 was searched for in the prior art, the subject matter of the claims was not found. Correspondingly, a prior art rejection for claims 21-38 has not been made. However, the claims are subject to one or more outstanding 35 U.S.C. § 112(a) or 35 U.S.C. §112(b) rejections and are therefore not indicated as allowable. 

Response to Arguments 
In light of the all new claims in the current amendment, the previous 35 U.S.C. §112(b) rejections have been withdrawn. However, in light of the all new claims, a new 35 U.S.C. §112(b) rejection has been made. 
In light of the all new claims in the current amendment, the previous 35 U.S.C. §112(b) rejections have been withdrawn. However, in light of the all new claims, a new 35 U.S.C. §112(a) rejection has been made. 
In light of the all new claims in the current amendment, new objections to the claims have been made.
The claims are not indicated as allowable because the claims are subject to outstanding 35 U.S.C. §112(a) and 35 U.S.C. §112(b) rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139